Exhibit 10.1

WAIVER, CONSENT AND FIRST AMENDMENT
TO
CREDIT AGREEMENT

This WAIVER, CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Waiver”)
dated as of August 15, 2006, by and among SITEL CORPORATION, a Minnesota
corporation (“Parent”), and each of Parent’s Subsidiaries identified on the
signature pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower”, and collectively, as the
“Borrowers”), WELLS FARGO FOOTHILL, INC., a California corporation, as a Lender,
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Administrative Agent”), European
administrative agent for the Lenders, collateral agent for the Lender Group and
the Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Collateral Agent”) and fronting lender for the
Lenders, WELLS FARGO FINANCIAL CORPORATION CANADA, a Nova Scotia unlimited
liability company, as a Lender and as Canadian administrative agent for the
Lenders, and the other Lenders party hereto.

WHEREAS, Borrowers, Administrative Agent and certain other financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Credit Agreement dated as of August 19, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Events of Default exist as a result of the items listed below
(collectively, the “Specified Defaults”):


(I)            FAILURE OF BORROWERS TO DELIVER TO ADMINISTRATIVE AGENT, WITH
COPIES FOR EACH LENDER, THE PROJECTIONS WITH RESPECT TO THE FISCAL YEAR ENDING
DECEMBER 31, 2006 REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.3 OF THE CREDIT
AGREEMENT ON OR PRIOR TO MARCH 13, 2006, WHICH CONSTITUTES A BREACH OF SECTION
6(A) OF THE WAIVER AND CONSENT TO CREDIT AGREEMENT DATED AS OF MARCH 24, 2006,
AMONG BORROWERS, ADMINISTRATIVE AGENT AND LENDERS (THE “MARCH WAIVER”) AND AN
EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT;


(II)           FAILURE OF BORROWERS TO SECURE THE BRAZIL LOAN (AS DEFINED IN THE
MARCH WAIVER, AND AS USED HEREIN, THE “BRAZIL LOAN”) WITH ALL OF THE ASSETS OF
SITEL DO BRASIL LTDA (“SITEL BRAZIL”) PURSUANT TO DOCUMENTATION IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, WHICH CONSTITUTES A
BREACH OF SECTION 6(B) OF THE MARCH WAIVER AND AN EVENT OF DEFAULT UNDER THE
CREDIT AGREEMENT;


(III)          FAILURE OF SITEL BRAZIL TO USE ALL PROCEEDS OF THE BRAZIL LOAN TO
PAY THE UNPAID BRAZILIAN MUNICIPAL TAXES (AS DEFINED IN THE MARCH WAIVER, AND AS
USED HEREIN, THE “UNPAID BRAZILIAN MUNICIPAL TAXES”) WITHIN 15 BUSINESS DAYS OF
THE RECEIPT BY SITEL BRAZIL OF THE PROCEEDS OF THE BRAZIL LOAN, AND FAILURE OF
BORROWERS


--------------------------------------------------------------------------------




 


TO DELIVER TO ADMINISTRATIVE AGENT EVIDENCE FROM THE APPLICABLE GOVERNMENTAL
AUTHORITIES THAT ALL UNPAID BRAZILIAN MUNICIPAL TAXES HAVE BEEN PAID IN FULL, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, WHICH
CONSTITUTES A BREACH OF SECTION 3 AND SECTION 6(C) OF THE MARCH WAIVER AND AN
EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT;


(IV)          FAILURE OF BORROWERS TO DELIVER TO ADMINISTRATIVE AGENT, WITH
COPIES FOR EACH LENDER, THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF PARENT
AND ITS SUBSIDIARIES FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005 REQUIRED TO BE
DELIVERED PURSUANT TO SECTION 5.3 OF THE CREDIT AGREEMENT, WHICH CONSTITUTES A
BREACH OF SECTION 5 OF THE WAIVER TO CREDIT AGREEMENT DATED AS OF APRIL 20,
2006, AMONG BORROWERS, ADMINISTRATIVE AGENT, AND LENDERS AND AN EVENT OF DEFAULT
UNDER THE CREDIT AGREEMENT;


(V)           FAILURE OF BORROWERS TO DELIVER TO ADMINISTRATIVE AGENT, WITH
COPIES FOR EACH LENDER, UNAUDITED CONSOLIDATED AND CONSOLIDATING FINANCIAL
STATEMENTS, AND RELATED COMPLIANCE CERTIFICATES, COVERING PARENT’S AND ITS
SUBSIDIARIES’ OPERATIONS FOR THE FISCAL MONTHS ENDED APRIL 30, 2006 AND MAY 31,
2006 WITHIN 30 DAYS AFTER THE END OF SUCH FISCAL MONTH, CONSTITUTING BREACHES OF
SECTION 5.3 OF THE CREDIT AGREEMENT AND EVENTS OF DEFAULT UNDER SECTION 7.2(A)
OF THE CREDIT AGREEMENT;


(VI)          FAILURE OF BORROWERS TO DELIVER TO ADMINISTRATIVE AGENT, WITH
COPIES FOR EACH LENDER, UNAUDITED CONSOLIDATED AND CONSOLIDATING FINANCIAL
STATEMENTS, AND A COMPLIANCE CERTIFICATE, COVERING PARENT’S AND ITS
SUBSIDIARIES’ OPERATIONS FOR THE FISCAL QUARTER ENDED MARCH 31, 2006 WITHIN 45
DAYS AFTER THE END OF SUCH QUARTER, CONSTITUTING A BREACH OF SECTION 5.3 OF THE
CREDIT AGREEMENT AND AN EVENT OF DEFAULT UNDER SECTION 7.2(A) OF THE CREDIT
AGREEMENT;


(VII)         THE COMPLIANCE CERTIFICATES DELIVERED PRIOR TO THE DATE HEREOF TO
ADMINISTRATIVE AGENT AND LENDERS BEING INACCURATE AS A RESULT OF ACCOUNTING
IRREGULARITIES WITH RESPECT TO THE BOOKS AND RECORDS OF SITEL BRAZIL,
CONSTITUTING BREACHES UNDER SECTIONS 4.11 AND 4.18 OF THE CREDIT AGREEMENT AND
SEPARATE EVENTS OF DEFAULT UNDER SECTION 7.9 OF THE CREDIT AGREEMENT;


(VIII)        FAILURE OF BORROWERS TO DELIVER TO ADMINISTRATIVE AGENT US
BORROWING BASE CERTIFICATES AND FOREIGN BORROWING BASE CERTIFICATES FOR THE
MONTHS OF MARCH 2006, APRIL 2006, MAY 2006 AND JUNE 2006, CONSTITUTING BREACHES
OF SECTION 5.2 OF THE CREDIT AGREEMENT AND SEPARATE EVENTS OF DEFAULT UNDER
SECTION 7.2(A) OF THE CREDIT AGREEMENT;


(IX)           FAILURE OF BORROWERS TO MAINTAIN A LEVERAGE RATIO OF NOT MORE
THAN 2.75:1.00 FOR THE FOUR FISCAL QUARTERS ENDED SEPTEMBER 30, 2005,
CONSTITUTING A BREACH OF SECTION 6.17(A)(III) OF THE CREDIT AGREEMENT AND AN
EVENT OF DEFAULT UNDER SECTION 7.2(A) OF THE CREDIT AGREEMENT;

2


--------------------------------------------------------------------------------




 


(X)            FAILURE OF BORROWERS TO MAINTAIN, AS OF AUGUST 2, 2006, US EXCESS
AVAILABILITY EQUAL TO OR IN EXCESS OF $7,500,000, CONSTITUTING A BREACH OF
SECTION 6.17(C) OF THE CREDIT AGREEMENT AND AN EVENT OF DEFAULT UNDER SECTION
7.2(A) OF THE CREDIT AGREEMENT;


(XI)           FAILURE OF BORROWERS TO PAY CERTAIN UNITED STATES INCOME TAXES
(THE “UNPAID INCOME TAXES”) BEFORE DELINQUENCY, CONSTITUTING A BREACH OF SECTION
5.6 OF THE CREDIT AGREEMENT AND AN EVENT OF DEFAULT UNDER SECTION 7.2(B) OF THE
CREDIT AGREEMENT;


(XII)          THE FINANCIAL STATEMENTS OF PARENT AND ITS SUBSIDIARIES DELIVERED
TO ADMINISTRATIVE AGENT PRIOR TO THE DATE HEREOF BEING INACCURATE AS A RESULT OF
ACCOUNTING IRREGULARITIES WITH RESPECT TO THE BOOKS AND RECORDS OF SITEL BRAZIL
AND THE FAILURE OF BORROWERS TO PAY THE UNPAID INCOME TAXES, CONSTITUTING
BREACHES UNDER SECTIONS 4.11, 4.18 AND 5.13 OF THE CREDIT AGREEMENT AND SEPARATE
EVENTS OF DEFAULT UNDER SECTIONS 7.2 AND 7.9 OF THE CREDIT AGREEMENT;


(XIII)         THE CONVERSION ON DECEMBER 31, 2005 OF $4,700,000 IN INTERCOMPANY
INDEBTEDNESS OWED BY SITEL UK LIMITED TO THE PARENT TO EQUITY HELD BY THE
PARENT, SITEL INTERNATIONAL LLC AND SITEL EUROPE LIMITED ON A DATE ON WHICH A
DEFAULT OR EVENT OF DEFAULT EXISTED, CONSTITUTING A BREACH OF SECTION 6.12 OF
THE CREDIT AGREEMENT AND AN EVENT OF DEFAULT UNDER SECTION 7.2(A) OF THE CREDIT
AGREEMENT;


(XIV)        THE INCURRENCE OF LIENS ON THE ACCOUNTS AND CERTAIN OTHER ASSETS OF
SITEL BRAZIL SECURING THE INDEBTEDNESS OF SITEL BRAZIL LISTED ON SCHEDULE 1
HERETO (TOGETHER WITH ANY REFINANCINGS, RENEWALS OR EXTENSIONS OF SUCH
INDEBTEDNESS AND REPLACEMENT LIENS ASSOCIATED THEREWITH, SO LONG AS SUCH
REFINANCINGS, RENEWALS, OR EXTENSIONS DO NOT RESULT IN AN INCREASE IN THE
PRINCIPAL AMOUNT OF, OR INTEREST RATE WITH RESPECT TO, SUCH INDEBTEDNESS, OR A
SHORTENING OF THE AVERAGE WEIGHTED MATURITY OF SUCH INDEBTEDNESS, AND SUCH
REPLACEMENT LIENS ONLY ENCUMBER THOSE ASSETS THAT SECURED THE REFINANCED,
RENEWED OR EXTENDED INDEBTEDNESS, THE “ADDITIONAL BRAZIL SECURED DEBT”),
CONSTITUTING A BREACH OF SECTION 6.16 OF THE CREDIT AGREEMENT AND AN EVENT OF
DEFAULT UNDER SECTION 7.2(A) OF THE CREDIT AGREEMENT; AND


(XV)         THE INCURRENCE OF INDEBTEDNESS BY NON-LOAN PARTY SUBSIDIARIES IN
EXCESS OF THAT PERMITTED BY CLAUSE (A)(II) OF SECTION 6.16 OF THE CREDIT
AGREEMENT AS A RESULT OF THE INCURRENCE BY SITEL BRAZIL OF THE INDEBTEDNESS
LISTED ON SCHEDULE 2 HERETO (TOGETHER WITH ANY REFINANCINGS, RENEWALS OR
EXTENSIONS OF SUCH INDEBTEDNESS, SO LONG AS SUCH REFINANCINGS, RENEWALS, OR
EXTENSIONS DO NOT RESULT IN AN INCREASE IN THE PRINCIPAL AMOUNT OF, OR INTEREST
RATE WITH RESPECT TO, SUCH INDEBTEDNESS, OR A SHORTENING OF THE AVERAGE WEIGHTED
MATURITY OF SUCH INDEBTEDNESS, THE “BRAZIL LOCAL DEBT”).

WHEREAS, Events of Default are expected to exist as a result of the failure of
Borrowers to (i) deliver to the Administrative Agent unaudited consolidated and
consolidating income statements and Compliance Certificates for the months of
July, 2006

3


--------------------------------------------------------------------------------




 

and August, 2006, constituting breaches of Section 5.3 of the Credit Agreement
and separate Events of Default under Section 7.2(a) of the Credit Agreement,
(ii) deliver to Administrative Agent, with copies for each Lender, unaudited
consolidated and consolidating financial statements, and a Compliance
Certificate, covering Parent’s and its Subsidiaries’ operations for the fiscal
quarter ended June 30, 2006, constituting a breach of Section 5.3 of the Credit
Agreement and an Event of Default under Section 7.2(a) of the Credit Agreement
and (iii) maintain a Leverage Ratio of not more than 2.25:1.00 for the four
fiscal quarters ended June 30, 2006, constituting a breach of Section
6.17(a)(iii) of the Credit Agreement and an Event of Default under Section
7.2(a) of the Credit Agreement (collectively, the “Expected Defaults”);

WHEREAS, Borrowers desire to obtain the consent of Administrative Agent and
Required Lenders to the requests listed below (collectively, the “Requested
Consents”):


(I)            SITEL BRAZIL INCURRING INDEBTEDNESS IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED BRL 5,000,000 PURSUANT TO AN INSTALLMENT PLAN (THE “BRAZIL
INSTALLMENT PLAN LOAN”) TO REPAY CERTAIN INSS (AS DEFINED BELOW) TAXES;


(II)           THE CONVERSION OF INTERCOMPANY INDEBTEDNESS OWING BY SITEL NORDIC
AB (“SITEL NORDIC”) TO SITEL EUROPE LIMITED (“SITEL EUROPE”) IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED SEK 1,600,000 TO EQUITY (THE “LOAN CONVERSION”);


(III)          PERMIT THE LOAN PARTIES TO MAKE INTERCOMPANY LOANS TO SITEL
BRAZIL (THE “ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY LOANS”); PROVIDED,
THAT (V) THE AGGREGATE DOLLAR EQUIVALENT PRINCIPAL AMOUNT OF THE ADDITIONAL
BRAZIL WORKING CAPITAL INTERCOMPANY LOANS MADE IN RELIANCE ON THIS CLAUSE (III)
SHALL NOT EXCEED $750,000 IN THE AGGREGATE, (W) THE LOAN PARTIES MAKING SUCH
ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY LOANS BE ACCEPTABLE TO
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, (X) IMMEDIATELY AFTER GIVING EFFECT
TO THE MAKING OF THE ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY LOANS AND
THE MAKING OF ANY ADVANCES IN CONNECTION THEREWITH, THE DOLLAR EQUIVALENT OF
EXCESS AVAILABILITY IS NOT LESS THAN $20,000,000, (Y) THE ADDITIONAL BRAZIL
WORKING CAPITAL INTERCOMPANY LOANS ARE EVIDENCED BY A PROMISSORY NOTE, IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO COLLATERAL AGENT, WHICH PROMISSORY NOTE
HAS BEEN PLEDGED TO COLLATERAL AGENT, AND (Z) THE PROCEEDS OF THE ADDITIONAL
BRAZIL WORKING CAPTIAL INTERCOMPANY LOANS ARE USED SOLELY FOR THE WORKING
CAPITAL REQUIREMENTS OF SITEL BRAZIL; AND


(IV)          PERMIT SITEL EUROPE TO USE THE PROCEEDS OF A EUROPEAN ADVANCE TO
REPAY AN INTERCOMPANY LOAN MADE BY PARENT TO SITEL EUROPE IN THE PRINCIPAL
AMOUNT OF $3,950,112 (THE “EUROPEAN LOAN REPAYMENT”);

WHEREAS, Borrowers have requested that Administrative Agent and Required Lenders
waive the Specified Defaults and Expected Defaults and consent to the Requested
Consents and the undersigned Required Lenders have agreed to do so subject to
the terms and conditions contained herein; and

4


--------------------------------------------------------------------------------




 

WHEREAS, Borrowers, Administrative Agent and Required Lenders have further
agreed to amend the Credit Agreement in certain respects, subject to the terms
and conditions contained herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


2.             DEFINED TERMS.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED
TERMS USED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE CREDIT
AGREEMENT.  AS USED IN THIS WAIVER, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS
SPECIFIED BELOW:

“Back Social Taxes Loans” means the intercompany loan to SITEL Brazil from
Parent made on February 24, 2006 in the Dollar Equivalent aggregate principal
amount of $1,500,000 to pay COFINS and INSS and for general corporate purposes
of SITEL Brazil, and the intercompany loan to SITEL Brazil from SITEL (BVI)
International, Inc. made on May 24, 2006 in the Dollar Equivalent aggregate
principal amount of $1,600,047 to pay PIS and COFINS and for general corporate
purposes of SITEL Brazil.

“Brazil April Intercompany Loan” means an intercompany loan to SITEL Brazil from
Parent made on April 26, 2006 in the Dollar Equivalent aggregate principal
amount of $500,000 to be used by SITEL Brazil for general corporate purposes.

“BRL” shall mean the Brazilian real, the lawful currency of Brazil.

“COFINS” shall mean the Contribution for the Financing of Social Security, a tax
paid by Brazilian corporations to the Ministry of Economics of Brazil on gross
revenues in order to fund the Brazilian social security system.

“INSS” shall mean the tax paid to the National Social Security Institute (INSS)
of Brazil, a department of the Ministry of Security and Social Assistance of
Brazil, for the administration of social security contributions.

“PIS” shall mean the tax paid by corporations in Brazil to the Ministry of
Economics of Brazil on gross revenues, which taxes contributes to the funding of
social integration programs.

“SEK” shall mean the Swedish krona, the lawful currency of Sweden.


3.             WAIVER.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH
IN SECTION 6 BELOW, ADMINISTRATIVE AGENT AND REQUIRED LENDERS HEREBY WAIVE (A)
THE SPECIFIED DEFAULTS AND THE EXPECTED DEFAULTS, AND (B) THE CONDITION
PRECEDENT SET FORTH IN SECTION 5(B) OF THE MARCH WAIVER REQUIRING BORROWERS TO
DELIVER TO ADMINISTRATIVE AGENT AS A CONDITION PRECEDENT TO THE EFFECTIVENESS OF
THE MARCH WAIVER A PROMISSORY NOTE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE
TO COLLATERAL AGENT EVIDENCING THE BRAZIL LOAN.  THE BORROWERS, THE
ADMINISTRATIVE AGENT AND REQUIRED LENDERS HEREBY AGREE THAT THE MARCH WAIVER
SHALL BE DEEMED TO HAVE BECOME EFFECTIVE ON MARCH 24, 2006.  EXCEPT AS SET FORTH
HEREINABOVE, THE

5


--------------------------------------------------------------------------------




 


FOREGOING WAIVER SHALL NOT CONSTITUTE (X) A MODIFICATION OR ALTERATION OF THE
TERMS, CONDITIONS OR COVENANTS OF THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, (Y) A WAIVER OF ANY OTHER BREACH OF, OR ANY OTHER EVENT OF DEFAULT
UNDER, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (Z) A WAIVER, RELEASE
OR LIMITATION UPON THE EXERCISE BY THE LENDER OF ANY OF ITS RIGHTS, LEGAL OR
EQUITABLE, UNDER THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND APPLICABLE
LAW, ALL OF WHICH ARE HEREBY RESERVED.


4.             CONSENT. SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH
IN SECTION 6 BELOW, NOTWITHSTANDING ANY PROVISION IN THE CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS HEREBY CONSENT TO (A) SITEL BRAZIL INCURRING THE BRAZIL INSTALLMENT PLAN
LOANS; (B) THE CONSUMMATION OF THE LOAN CONVERSION REGARDLESS OF WHETHER ANY
DEFAULT OR EVENT OF DEFAULT IS OCCURRING OR CONTINUING TO OCCUR ON THE DATE OF
SUCH LOAN CONVERSION; (C) LOAN PARTIES MAKING AND SITEL BRAZIL INCURRING AND
SECURING THE ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY LOANS; (D) THE
CONSUMMATION PROMPTLY AFTER THE DATE HEREOF OF THE EUROPEAN LOAN REPAYMENT; AND
(E) SITEL BRAZIL INCURRING ADDITIONAL SECURED OR UNSECURED INDEBTEDNESS, AND
INCURRING LIENS WITH RESPECT TO ANY SUCH SECURED INDEBTEDNESS, IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED BRL 2,000,000 (THE “ADDITIONAL PERMITTED BRAZIL
DEBT”).  FOR THE AVOIDANCE OF DOUBT, NO PORTION OF ANY INDEBTEDNESS BASKET SET
FORTH IN SECTION 6.1 OR 6.16 OF THE CREDIT AGREEMENT, ANY INVESTMENT BASKET SET
FORTH IN THE DEFINITION OF PERMITTED INVESTMENTS OR ANY LIEN BASKET SET FORTH IN
THE DEFINITION OF PERMITTED LIENS OR IN SECTION 6.16 OF THE CREDIT AGREEMENT
SHALL BE DEEMED UTILIZED BY THE MAKING OF OR THE INCURRENCE OF OR THE SECURING
OF THE BRAZIL INSTALLMENT PLAN LOANS, THE BACK SOCIAL TAXES LOANS, THE
ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY LOANS, THE BRAZIL LOAN, THE
BRAZIL APRIL INTERCOMPANY LOAN, THE BRAZIL LOCAL DEBT AND THE ADDITIONAL
PERMITTED BRAZIL DEBT.  THIS CONSENT IS A LIMITED CONSENT AND SHALL NOT BE
DEEMED TO CONSTITUTE A CONSENT WITH RESPECT TO ANY OTHER CURRENT OR FUTURE
DEPARTURE FROM THE REQUIREMENTS OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENTS.


5.             AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE SATISFACTION OF
THE CONDITIONS SET FORTH IN SECTION 6 OF THIS WAIVER, THE CREDIT AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


(A)           CLAUSE (J) OF SECTION 6.1 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

(j) Indebtedness of Loan Parties and their respective Subsidiaries in respect of
intercompany loans permitted under clauses (g), (h), (u) and (v) of the
definition of Permitted Investments;


(B)           SECTION 6.12 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING
THE FOLLOWING SENTENCE TO THE END OF SUCH SECTION:

Notwithstanding the foregoing, Borrowers will not and will not permit any other
Loan Party or any Significant Subsidiary to make intercompany loans to SITEL do
Brasil Ltda without the consent of Administrative Agent (other than the

6


--------------------------------------------------------------------------------




 

Additional Brazil Working Capital Intercompany Loans, as such term is defined in
that certain Waiver, Consent and First Amendment to Credit Agreement dated as of
August      , 2006, by and among Borrowers, Administrative Agents and Lenders).


(C)           SECTION 6.17(A)(I) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:


(I)            MINIMUM EBITDA.  EBITDA, MEASURED ON A MONTH-END BASIS, OF AT
LEAST THE REQUIRED AMOUNT SET FORTH IN THE FOLLOWING TABLE FOR THE APPLICABLE
PERIOD SET FORTH OPPOSITE THERETO:

Applicable Period

 

Applicable Amount

 

 

 

 

 

For the 12 month periods ending July 31, 2006 and August 31, 2006

 

$

45,000,000

 

 

 

 

 

For the 12 month period ending each month thereafter

 

$

55,000,000

 

 


(D)           SECTION 6.17(A)(III) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:


(III)          LEVERAGE RATIO.  A LEVERAGE RATIO, MEASURED ON A QUARTER-END
BASIS, OF NOT MORE THAN THE RATIO SET FORTH IN THE FOLLOWING TABLE FOR THE
APPLICABLE PERIOD SET FORTH OPPOSITE THERETO:

Applicable Ratio

 

Applicable Period

 

 

 

2.50:1.0

 

For the 4 fiscal quarters
ending March 31, 2006 and June 30, 2006

 

 

 

2.25:1.0

 

For the 4 fiscal quarters
ending September 30, 2006

 

 

 

2.00:1.0

 

For the 4 fiscal quarters
ending each fiscal quarter thereafter

 


(E)           THE DEFINED TERM “PERMITTED DISPOSITIONS” SET FORTH IN SCHEDULE
1.1 TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) REPLACING THE WORD “AND” AT
THE END OF CLAUSE (N) WITH A COMMA, (II) REPLACING THE PERIOD AT THE END OF
CLAUSE (O) WITH THE PHRASE “AND,” AND (III) ADDING THE FOLLOWING CLAUSE (P) AT
THE END THEREOF AS FOLLOWS:

7


--------------------------------------------------------------------------------




 

(p)           the non-recourse sale of Accounts by SITEL France SAS (or, with
the consent of Administrative Agent, any other Significant Subsidiary) so long
as no Default or Event of Default exists or would be caused by the consummation
of such transaction, the consideration received therefor is cash or Cash
Equivalents and is at least fair market value (as determined in the good faith
judgment of SITEL France SAS or such Significant Subsidiary), and the Net Cash
Proceeds of such sales must be used to repay existing Indebtedness of SITEL
France SAS (or such Significant Subsidiary) or for general operating purposes of
SITEL France SAS (or such Significant Subsidiary).


(F)            THE DEFINED TERM “PERMITTED INVESTMENTS” SET FORTH IN SCHEDULE
1.1 TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE WORD “AND” AT
THE END OF CLAUSE (S), (II) REPLACING THE PERIOD AT THE END OF CLAUSE (T) WITH A
COMMA, AND (III) ADDING THE FOLLOWING CLAUSES (U) AND (V) AT THE END THEREOF AS
FOLLOWS:


(U)                                 AN INTERCOMPANY LOAN TO SITEL DO BRASIL LTDA
(“SITEL BRAZIL”) FROM PARENT MADE ON FEBRUARY 24, 2006 IN THE DOLLAR EQUIVALENT
AGGREGATE PRINCIPAL AMOUNT OF $1,500,000 TO PAY COFINS AND INSS AND FOR GENERAL
CORPORATE PURPOSES OF SITEL BRAZIL, AND AN INTERCOMPANY LOAN TO SITEL BRAZIL
FROM SITEL (BVI) INTERNATIONAL, INC. MADE ON MAY 24, 2006 IN THE DOLLAR
EQUIVALENT AGGREGATE PRINCIPAL AMOUNT OF $1,600,047 TO PAY PIS AND COFINS AND
FOR GENERAL CORPORATE PURPOSES OF SITEL BRAZIL (COLLECTIVELY, THE “BACK SOCIAL
TAXES LOANS”), AND


(V)                                 AN INTERCOMPANY LOAN TO SITEL BRAZIL FROM
PARENT MADE ON APRIL 26, 2006 IN THE DOLLAR EQUIVALENT AGGREGATE PRINCIPAL
AMOUNT OF $500,000 TO BE USED BY SITEL BRAZIL FOR GENERAL CORPORATE PURPOSES
(THE “BRAZIL APRIL INTERCOMPANY LOAN”).


(G)           SECTION 6.16(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
ADDING AT THE END OF SUCH SECTION THE FOLLOWING PHRASE: “PROVIDED, FURTHER, THAT
SITEL BRAZIL MAY INCUR AND GRANT A LIEN ON ITS ASSETS TO SECURE THE BACK SOCIAL
TAXES LOANS AND THE BRAZIL APRIL INTERCOMPANY LOAN.”


6.             RATIFICATION.  THIS WAIVER, SUBJECT TO SATISFACTION OF THE
CONDITIONS PROVIDED BELOW, SHALL CONSTITUTE WAIVERS, CONSENTS AND AMENDMENTS TO
THE CREDIT AGREEMENT AND ALL OF THE LOAN DOCUMENTS AS APPROPRIATE TO EXPRESS THE
AGREEMENTS CONTAINED HEREIN.  IN ALL OTHER RESPECTS, THE CREDIT AGREEMENT AND
THE LOAN DOCUMENTS SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THEIR ORIGINAL TERMS.

8


--------------------------------------------------------------------------------




 


7.             CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THIS WAIVER IS
SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:


(A)           BORROWERS, ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS SHALL
HAVE EXECUTED AND DELIVERED TO ADMINISTRATIVE AGENT THIS WAIVER;


(B)           BORROWERS SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT A
PROMISSORY NOTE, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO COLLATERAL
AGENT, EVIDENCING THE ADDITIONAL BRAZIL WORKING CAPITAL INTERCOMPANY LOANS;


(C)           BORROWERS, ABLECO FINANCE LLC, AS AGENT, AND THE “REQUIRED
LENDERS” PARTY TO THE TERM B CREDIT AGREEMENT SHALL HAVE EXECUTED AND DELIVERED
A WAIVER, CONSENT AND AMENDMENT TO THE TERM B CREDIT AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT; AND


(D)           ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE AMENDMENT FEE PAYABLE
PURSUANT TO SECTION 8 BELOW.


8.             COVENANTS.


(A)           ON OR PRIOR TO SEPTEMBER 18, 2006 (OR SUCH LATER DATE ACCEPTABLE
TO ADMINISTRATIVE AGENT), BORROWERS SHALL DELIVER TO ADMINISTRATIVE AGENT, WITH
COPIES FOR EACH LENDER,


(I)            THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF PARENT AND ITS
SUBSIDIARIES FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005, TOGETHER WITH RELATED
COMPLIANCE CERTIFICATE, REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.3 OF THE
CREDIT AGREEMENT;


(II)           EVIDENCE FROM THE APPLICABLE GOVERNMENTAL AUTHORITIES OF THE
RULING OR RULINGS OF SUCH GOVERNMENTAL AUTHORITIES, IF ANY, WITH RESPECT TO THE
INVESTIGATION OF POTENTIAL DELINQUENT PAYMENT OF THE UNPAID INCOME TAXES;


(III)          UNAUDITED CONSOLIDATED INCOME STATEMENTS COVERING PARENT’S AND
ITS SUBSIDIARIES’ OPERATIONS, AND RELATED COMPLIANCE CERTIFICATES, FOR EACH
FISCAL MONTH ENDED DURING THE PERIOD BEGINNING JULY 1, 2005 AND ENDING ON THE
DATE HEREOF REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.3 OF THE CREDIT
AGREEMENT;


(IV)          UNAUDITED CONSOLIDATED AND CONSOLIDATING FINANCIAL STATEMENTS
COVERING PARENT’S AND ITS SUBSIDIARIES’ OPERATIONS, AND RELATED COMPLIANCE
CERTIFICATES, FOR THE FISCAL QUARTERS ENDED SEPTEMBER 30, 2005, MARCH 31, 2006
AND JUNE 30, 2006 REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.3 OF THE CREDIT
AGREEMENT;


(V)           US BORROWING BASE CERTIFICATES AND FOREIGN BORROWING BASE
CERTIFICATES FOR EACH MONTH ENDED DURING THE PERIOD BEGINNING FEBRUARY 1, 2006
AND ENDING ON JUNE 30, 2006, REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.2
THE CREDIT AGREEMENT; AND

9


--------------------------------------------------------------------------------




 


(VI)          ACCURATE COMPLIANCE CERTIFICATES CORRECTING ERRORS IN COMPLIANCE
CERTIFICATES DELIVERED PRIOR TO THE DATE HEREOF.


(B)           ON OR PRIOR TO SEPTEMBER 30, 2006 (OR SUCH LATER DATE ACCEPTABLE
TO ADMINISTRATIVE AGENT) BORROWERS SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT
ALL DOCUMENTS EVIDENCING THE BRAZIL INSTALLMENT PLAN LOAN, EACH IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT.


(C)           ON OR PRIOR TO DECEMBER 31, 2006 (OR SUCH LATER DATE ACCEPTABLE TO
ADMINISTRATIVE AGENT), BORROWERS SHALL DELIVER TO ADMINISTRATIVE AGENT, WITH
COPIES FOR EACH LENDER, EVIDENCE FROM THE APPLICABLE GOVERNMENTAL AUTHORITIES
THAT THE UNPAID INCOME TAXES HAVE BEEN PAID IN FULL, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT.


(D)           WITHIN 45 DAYS OF THE DATE HEREOF (OR SUCH LATER PERIOD ACCEPTABLE
TO ADMINISTRATIVE AGENT), THE BRAZIL LOAN AND THE ADDITIONAL BRAZIL WORKING
CAPITAL INTERCOMPANY LOANS SHALL BE SECURED BY THE ASSETS OF SITEL BRAZIL (OTHER
THAN (I) ACCOUNTS OF SITEL BRAZIL, SOLELY TO THE EXTENT SUCH ACCOUNTS SECURE UP
TO BRL 4,400,000 OF THE ADDITIONAL BRAZIL SECURED DEBT, AND (II) ASSETS SECURING
THE INDEBTEDNESS DESCRIBED ON SCHEDULE 1 HERETO (AND ANY PERMITTED REFINANCING,
RENEWALS OR EXTENSIONS THEREOF) AND THE ADDITIONAL PERMITTED BRAZIL DEBT)
PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT.


(E)           WITHIN 45 DAYS OF THE DATE HEREOF (OR SUCH LATER PERIOD ACCEPTABLE
TO ADMINISTRATIVE AGENT), BORROWERS SHALL DELIVER TO ADMINISTRATIVE AGENT
EVIDENCE FROM THE APPLICABLE GOVERNMENTAL AUTHORITIES THAT ALL UNPAID BRAZILIAN
MUNICIPAL TAXES HAVE BEEN PAID IN FULL, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT.


(F)            A FAILURE BY BORROWERS TO COMPLY WITH THE FOREGOING COVENANTS
SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT.


9.             AMENDMENT FEE.  BORROWERS HEREBY AGREE TO PAY TO ADMINISTRATIVE
AGENT ON THE DATE HEREOF, FOR DISTRIBUTION TO THE LENDERS BASED ON THEIR PRO
RATA SHARES, AN AMENDMENT FEE EQUAL TO $150,000.  THE FOREGOING AMENDMENT FEE IS
IN ADDITION TO, AND NOT IN LIEU OF, ALL OTHER FEES CHARGED TO THE BORROWERS
UNDER THE LOAN DOCUMENTS.


10.           RELEASE.  EACH BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES ADMINISTRATIVE AGENT AND THE LENDERS, AND ANY
AND ALL PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED
CORPORATIONS, INSURERS, INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER
WITH ALL OF THE PRESENT AND FORMER DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF
ANY OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF
ANY KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON
CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH SUCH
BORROWER HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR
OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING
FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE OF THIS WAIVER, WHETHER
SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR

10


--------------------------------------------------------------------------------




 


KNOWN (AND FOR THE AVOIDANCE OF DOUBT, NOT INCLUDING ANY ACT, OMISSION, MATTER,
CAUSE OR THING WHATSOEVER ARISING AFTER THE DATE OF THIS WAIVER) OR UNKNOWN.


11.           MISCELLANEOUS.


(A)           WARRANTIES AND ABSENCE OF DEFAULTS.  IN ORDER TO INDUCE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS TO ENTER INTO THIS WAIVER, EACH
BORROWER HEREBY WARRANTS TO ADMINISTRATIVE AGENT AND THE LENDERS, AS OF THE DATE
HEREOF, THAT:


(I)            OTHER THAN AS WAIVED HEREUNDER, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE CREDIT AGREEMENT OR IN THE OTHER LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF,
AS THOUGH MADE ON AND AS OF SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE); AND


(II)           NO DEFAULT OR EVENT OF DEFAULT (OTHER THAN THE SPECIFIED DEFAULTS
AND THE EXPECTED DEFAULT RELATED TO THE FAILURE OF BORROWERS TO MAINTAIN A
LEVERAGE RATIO OF NOT MORE THAN 2.25:1.00 FOR THE FOUR FISCAL QUARTERS ENDED
JUNE 30, 2006) SHALL HAVE OCCURRED AND BE CONTINUING ON THE DATE HEREOF.


(B)           EXPENSES.  BORROWERS, JOINTLY AND SEVERALLY, AGREE TO PAY ON
DEMAND ALL REASONABLE COSTS AND EXPENSES OF ADMINISTRATIVE AGENT (INCLUDING THE
REASONABLE FEES AND EXPENSES OF OUTSIDE COUNSEL FOR AGENT) IN CONNECTION WITH
THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS
WAIVER AND ALL OTHER INSTRUMENTS OR DOCUMENTS PROVIDED FOR HEREIN OR DELIVERED
OR TO BE DELIVERED HEREUNDER OR IN CONNECTION HEREWITH.  ALL OBLIGATIONS
PROVIDED HEREIN SHALL SURVIVE ANY TERMINATION OF THIS WAIVER AND THE CREDIT
AGREEMENT.


(C)           GOVERNING LAW.  THIS WAIVER SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.


(D)           COUNTERPARTS.  THIS WAIVER MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE PARTIES HERETO ON THE SAME OR SEPARATE COUNTERPARTS,
AND EACH SUCH COUNTERPART, WHEN EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE
SAME WAIVER.

[Signature Page Follows]

11


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized and delivered as of the date
first above written.

BORROWER AND ADMINISTRATIVE

 

BORROWER:

 

 

 

 

SITEL CORPORATION

 

a Minnesota corporation, as a Borrower and as
Administrative Borrower

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Name:

Ronald E. Reno

 

 

Title:

Vice President of Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

BORROWERS:

 

 

 

 

 

NATIONAL ACTION FINANCIAL
SERVICES, INC.

 

 

a Georgia corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Name:

Ronald E. Reno

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

SITEL HOME MORTGAGE CORP.

 

 

a Nebraska corporation

 

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Name:

Ronald E. Reno

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

FINANCIAL INSURANCE SERVICES,
INC.

 

 

a Nebraska corporation

 

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Name:

Ronald E. Reno

 

 

Title:

Treasurer

 

 

12


--------------------------------------------------------------------------------




 

SITEL INTERNATIONAL LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Name:

Ronald E. Reno

 

 

Title:

Vice President of Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

SITEL UK LIMITED

 

 

a corporation organized under the laws of
England and Wales

 

 

 

 

 

 

 

 

By:

/s/ Charles Horton

 

 

Name:

Charles Horton

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

SITEL EUROPE LIMITED

 

 

a corporation organized under the laws of
England and Wales

 

 

 

 

 

 

 

 

By:

/s/ Charles Horton

 

 

Name:

Charles Horton

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

SITEL IRELAND LIMITED

 

 

a corporation organized under the laws of
Ireland

 

 

 

 

 

 

 

 

By:

/s/ Charles Horton

 

 

Name:

Charles Horton

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

SITEL TELESERVICES CANADA INC.

 

 

an Ontario corporation

 

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Name:

Ronald E. Reno

 

 

Title:

President

 

 

13


--------------------------------------------------------------------------------




 

SITEL INSURANCE SERVICES CANADA
INC.

 

 

an Ontario corporation

 

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Name:

Ronald E. Reno

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

SITEL CUSTOMER CARE, INC.

 

 

an Ontario corporation

 

 

 

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

 

Name:

Ronald E. Reno

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

SITEL GmbH

 

 

a limited liability company organized under the
laws of Germany

 

 

 

 

 

 

 

 

By:

/s/ Eddy Van de Poel

 

 

Name:

Eddy Van de Poel

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Gabriele Grossecker

 

 

Name:

Gabriele Grossecker

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

SRM INKASSO GMBH

 

 

a limited liability company organized under the
laws of Germany

 

 

 

 

 

By:

/s/ Eddy Van de Poel

 

 

Name:

Eddy Van de Poel

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Gabriele Grossecker

 

 

Name:

Gabriele Grossecker

 

 

Title:

Managing Director

 

 

14


--------------------------------------------------------------------------------




 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

 

as Administrative Agent, European Administrative Agent, Collateral Agent and as
a Lender

 

 

 

 

 

 

 

 

By

 

/s/

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

WELLS FARGO FINANCIAL CORPORATION
CANADA, as Canadian Administrative Agent and as a
Lender

 

 

 

 

By

 

/s/

 

 

Title

 

 

 

15


--------------------------------------------------------------------------------




 

ALLIED IRISH BANKS PLC, as a Lender

 

 

 

 

 

 

By

 

/s/

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

AIB DEBT MANAGEMENT, LIMITED, as a Lender

 

 

 

 

 

 

By

 

/s/

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

MARATHON STRUCTURED FINANCE FUND,
LP, as a Lender

 

 

 

 

 

By

 

/s/

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

PACIFIC ASSET FUNDING, LLC, as a Lender

 

 

 

 

 

 

By

 

/s/

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC., as a
Lender

 

 

 

 

 

By

 

/s/

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

E*TRADE BANK, as a Lender

 

 

 

 

 

 

By

 

/s/

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

BANK OF THE WEST,as a Lender

 

 

 

 

 

 

By

 

/s/

 

 

Title

 

 

 

16


--------------------------------------------------------------------------------




 

SCHEDULE 1

Additional Brazil Secured Debt

Bank Lines of Credit:

Lender

 

Maximum
Amount
Available on
Line of Credit

 

Outstanding
Indebtedness as of
June 30, 2006

 

Security for Debt

 

 

 

 

 

 

 

 

 

Bradesco Bank

 

BRL

500,000

 

BRL

299,313

 

Accounts of SITEL Brazil

 

Itau Bank

 

BRL

2,000,000

 

BRL

1,300,000

 

Accounts of SITEL Brazil

 

 

Capital Lease Obligations:

Lender

 

Number of Lease
Contracts

 

Outstanding
Capital Lease
Obligation [as of
June 30, 2006]

 

 

 

 

 

 

 

Bradesco Bank

 

3

 

BRL

175,804

 

Itau Bank

 

2

 

BRL

325,354

 

Safra Bank

 

13

 

BRL

1,134,790

 

 

 

 

 

 

 

 

Total

 

 

 

BRL

1,635,948

 

 

17


--------------------------------------------------------------------------------




 

SCHEDULE 2

Brazil Local Debt

Bank Lines of Credit:

Lender

 

Maximum
Amount
Available on
Line of Credit

 

Outstanding
Indebtedness as of
June 30, 2006

 

Security for Debt

 

 

 

 

 

 

 

 

 

Sudameris

 

BRL

1,000,000

 

 

0

 

No company assets

 

Sudameris

 

BRL

700,000

 

BRL

581,851

 

No company assets

 

Safra

 

BRL

100,000

 

 

0

 

None

 

Safra

 

BRL

2,200,000

 

BRL

2,226,168

 

Standby Letter of Credit from Parent’s Bank

 

Safra

 

BRL

350,000

 

BRL

58,333

 

None

 

Safra

 

BRL

250,000

 

 

0

 

None

 

Bradesco Bank

 

BRL

300,000

 

 

0

 

None

 

Bradesco Bank

 

BRL

200,000

 

 

0

 

None

 

Bradesco Bank

 

BRL

500,000

 

BRL

299,313

 

Accounts of SITEL Brazil

 

Itau Bank

 

BRL

2,000,000

 

BRL

1,300,000

 

Accounts of SITEL Brazil

 

 

Capital Lease Obligations:

Lender

 

Number of Lease
Contracts

 

Outstanding
Capital Lease
Obligation [as of
June 30, 2006]

 

 

 

 

 

 

 

Bradesco Bank

 

3

 

BRL

175,804

 

Itau Bank

 

2

 

BRL

325,354

 

Safra Bank

 

13

 

BRL

1,134,790

 

 

 

 

 

 

 

 

Total

 

 

 

BRL

1,635,948

 

 

 

18


--------------------------------------------------------------------------------